DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,095,2971. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 10,095,297
Claim 1:  A fuel gauge comprising: a voltage sensor coupled with a memory; a processor coupled with the memory; a mode control logic circuit coupled with the processor and the voltage sensor; and a sampling timer coupled with the mode control logic circuit and the voltage sensor; wherein the fuel gauge is configured to one of increase, decrease, or maintain a sampling frequency based upon a measured power being drawn by a load coupled to a battery.
Claim 1: A fuel gauge comprising: a voltage detection logic circuit coupled with a fluctuation level register memory; a mode control logic circuit coupled with the voltage detection logic circuit; and a sampling timer coupled with the voltage detection logic circuit; wherein the voltage detection logic circuit is configured to repeatedly sample a voltage from a battery using the sampling timer to measure a voltage swing and a rate of change of the voltage and generate data values that correspond with the voltage swing and the rate of change of the voltage; wherein the voltage detection logic circuit is configured to use the data values corresponding with the voltage swing and the rate of change of the voltage to send a signal to the mode control logic circuit to increase a power mode of the fuel gauge if the data values corresponding with the voltage swing are greater than a voltage swing threshold value from the fluctuation level register memory and the data values corresponding with the rate of change of the voltage are greater than a rate of change threshold value from the fluctuation level register memory; and wherein the voltage detection logic circuit is configured to use the data values corresponding with the voltage swing and the rate of change of the voltage to send a signal to the mode control logic circuit to decrease the power mode of the fuel gauge if the data values corresponding with the voltage swing are less than a voltage swing threshold value from the fluctuation level register memory and the data values corresponding with the rate of change of the voltage are less than a rate of change threshold from the fluctuation level register memory.


Claim 1 of U.S. Patent No. 10,095,297 discloses all limitations of claim 1 of the current application.  Dependent claims 2-9 of U.S. Patent No. 10,095,297 disclose all limitations of claims 2-8 of the current application.  Claims 10-18 of the current application disclose similar limitations to claims 1-9 and are rejected based on the grounds set forth above.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,211. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
U.S. Patent No. 10,423,211
Claim 1:  A fuel gauge comprising: a voltage sensor coupled with a memory; a processor coupled with the memory; a mode control logic circuit coupled with the processor and the voltage sensor; and a sampling timer coupled with the mode control logic circuit and the voltage sensor; wherein the fuel gauge is configured to one of increase, decrease, or maintain a sampling frequency based upon a measured power being drawn by a load coupled to a battery.
Claim 1:  A fuel gauge comprising: a voltage detection logic circuit coupled with a fluctuation level register memory; a mode control logic circuit coupled with the voltage detection logic circuit; and a sampling timer coupled with the voltage detection logic circuit; wherein the voltage detection logic circuit is configured to repeatedly sample a voltage from a battery using the sampling timer to measure a voltage swing and a rate of change of the voltage and generate data values that correspond with the voltage swing and the rate of change of the voltage; and wherein the voltage detection logic circuit is configured to use the data values corresponding with the voltage swing and the rate of change of the voltage to send a signal to the mode control logic circuit to one of increase, decrease, or maintain a power mode of the fuel gauge.


Claim 1 of U.S. Patent No. 10,423,211 discloses all limitations of claim 1 of the current application.  Dependent claims 2-9 of U.S. Patent No. 10,423,211 disclose all limitations of claims 2-8 of the current application.  Claims 10-18 of the current application disclose similar limitations to claims 1-9 and are rejected based on the grounds set forth above.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,106. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 11,144,106
Claim 1:  A fuel gauge comprising: a voltage sensor coupled with a memory; a processor coupled with the memory; a mode control logic circuit coupled with the processor and the voltage sensor; and a sampling timer coupled with the mode control logic circuit and the voltage sensor; wherein the fuel gauge is configured to one of increase, decrease, or maintain a sampling frequency based upon a measured power being drawn by a load coupled to a battery.
Claim 1:  A fuel gauge comprising: a voltage sensor coupled with a memory; a processor coupled with the memory; a mode control logic circuit coupled with the processor and the voltage sensor; and a sampling timer coupled with the mode control logic circuit and the voltage sensor; wherein the memory comprises a plurality of relative state of charge (RSOC) values of a battery; wherein the plurality of RSOC values are used to calculate a plurality of internal resistance values; and wherein the fuel gauge is configured to one of increase, decrease, or maintain a sampling frequency based upon a measured power being drawn by a load coupled to the battery.


Claim 1 of U.S. Patent No. U.S. Patent No. 11,144,106 discloses all limitations of claim 1 of the current application.  Dependent claims 2-8 of U.S. Patent No. 11,144,106 disclose all limitations of claims 2-8 of the current application.  Claims 10-18 of the current application disclose similar limitations to claims 1-9 and are rejected based on the grounds set forth above.

Allowable Subject Matter
Claims would be allowable upon resolution of the nonstatutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
Barsukov et al., US Patent Application Publication no. 2012/0049802 discloses a battery fuel gauge that monitors battery voltage based on a sampling rate and controls the sampling rate based on remaining battery SOC.
Ando et al., US Patent Application Publication no. 2012/0203484 discloses controlling a battery voltage sensor sampling rate based on battery output current.
Abe, US Patent Application Publication no. 2011/0153241 discloses a battery fuel gauge that enters a sleep mode when battery discharging or charging has not occurred for a long period of time2.
The prior art of record does not teach or suggest a battery fuel gauge that includes a processor and a mode control logic circuit, separate from the processor, that controls a battery voltage sensor sampling rate based upon measured power being drawn by a load coupled to the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        October 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent No. 10,095,297 was cited in the 9/17/21 IDS.
        2 Barsukov, Ando and Abe were all cited in the 9/17/21 IDS.